DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . All the claims have been examined on the basis of the merits of the claims. 
Priority
This application is a continuation of U.S. Non-Provisional Patent Application No.
16/713,877, filed December 13, 2019, which claims the benefit of U.S. Provisional Patent
Application No. 62/792,730, filed January 15, 2019.  Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/11/2022 has been entered.
Response to Arguments
4.	Applicant’s arguments, see page 8, filed 03/11/2022, with respect to new claims 21-22 have been considered but they are not persuasive. 


Allowable Subject Matter
5.	Claims 1-20 are allowed.
6.	The following is a statement of reasons for the indication of allowable subject matter: 
 
	Prior art of record: Robins et al., (US2016/0085300A1, hereinafter as, Robbins).	
In regards to claim 1, Robbins discloses a system comprising: a head-mounted support structure (figs. 2A-2B, HMD 2); a display coupled to the head-mounted support structure that is configured to provide an image containing computer-generated content (para 0033, a display optical system 14 of a see-through, near-eye, augmented or mixed reality device); and an optical system that has a first lens, a second lens, and an optical coupler and that provides the image using the optical coupler to an eye box through the first lens while a real-world object is visible through the first and second lenses from the eye box (para 0034, the display optical system 14 includes a waveguide 112, an optional opacity filter 114, see-through lens 116 and see-through lens 118. Para 0035, the waveguide 112 transmits visible light from micro display 120 to the eye 140 of the user wearing head mounted display device 2), 
Robbins does not disclose “wherein the first lens has a vision-correction component and a projection bias component, and wherein the second lens has a compensation bias component that compensates for the projection bias component.” 
Accordingly, the independent claim 1 is allowed. Claims 2-9 depend from claim 1 and are also allowable. 
In regards to claim 10, Robbins discloses   a system comprising: a head-mounted support structure; a display coupled to the head-mounted support structure that is configured to provide an image containing computer-generated content; and an optical system that provides the image to an figs.2A-2B, para 0033-0035, para 0034, the display optical system 14 includes a waveguide 112, an optional opacity filter 114, see-through lens 116 and see-through lens 118. Para 0035, the waveguide 112 transmits visible light from micro display 120 to the eye 140 of the user wearing head mounted display device 2), 
Robbins does not disclose “the first lens having radially varying lens power and being separated from the second lens by a gap.” 
Accordingly, the independent claim 10 is allowed. Claims 11-15 depend from claim 10 and are also allowable. 

In regards to claim 16, Robbins discloses a system comprising: a head-mounted support structure; a display coupled to the head-mounted support structure that is configured to provide an image containing computer-generated content (figs.2A-2B, para 0033-0035, Para 0034, the display optical system 14 includes a waveguide 112, an optional opacity filter 114, see-through lens 116 and see-through lens 118. Para 0035, the waveguide 112 transmits visible light from micro display 120 to the eye 140 of the user wearing head mounted display device 2); 
Robbins as a whole dose not disclose “and an optical system that has a removable lens, a fixed lens, and an optical coupler and that provides the image using the optical coupler to an eye box through the removable lens while allowing a real-world object to be viewed through the removable and fixed lenses from the eye box, wherein the removable lens is configured to change a virtual distance of the image when viewed from the eye box.” That is because Robbins fails to 116 and/or 118 as being removable or removably attached there in the HMD. 
Accordingly, the independent claim 16 is allowed. Claims 17-20 depend from claim 16 and are also allowable. 

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robbins in view of Sulai et al., (US Patent No. 10901291B1, hereinafter as, Sulai).
	In regards to claim 21, Robbins discloses a system comprising: a head-mounted support structure (figs. 2A-2B, HMD 2); a display coupled to the head-mounted support structure that is configured to provide a display-generated image (figs.2A-2B, para 0033, a display optical system 14 of a see-through, near-eye, augmented or mixed reality device which “provides a display generated image”); and an optical system that has a first lens, a second lens, and an optical coupler, wherein the optical coupler provides the display-generated image to an eye box through the first lens while allowing a real-world object to be viewed through the first and second (para 0034, the display optical system 14 includes a waveguide 112, an optional opacity filter 114, see-through lens 116 and see-through lens 118. Para 0035, the waveguide 112 transmits visible light from micro display 120 to the eye 140 of the user wearing head mounted display device 2),
Robbins does not disclose the first lens having a first region with a first lens power and a second region with a second lens power. 
Sulai discloses the first lens having a first region with a first lens power and a second region with a second lens power (fig.5, Abstract, the optical assembly includes a multifocal optical element, e.g., a bifocal optical element. A first portion of the multifocal optical element has a first optical power that is associated with a first image plane. The second portion of the multifocal optical element has a second optical power different than the first optical power, the second portion associated with a second image plane).
 
It would have been obvious to one of ordinary skill in the art, before the effective filing of the invention, in order to provide content to the user in at least two image planes in order to allow for different accommodative ranges of different users in Robbins invention.

In regards to claim 22, Robbins in combination with Sulai discloses the system defined in claim 21, wherein the first region covers an upper field of view from the eye box, the second region covers a lower field of view from the eye box, and the second lens power is greater than the first lens power (further this limitation would have been obvious one of ordinary skill in the art, before the effective filing of the invention in view of Sulai’s teachings of a bi-focal lens having two power regions (first image plane and second image plane), Abstract, Column 3, line 22-52. It would not have been uniquely challenging to one of ordinary skill in the art to make a second lens power greater than the first lens power and place second region/plane at a lower field of view and the first region/plane at upper field of view as it involves only finite number of possibilities).  

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPROSE SUBEDI whose telephone number is (571)270-7977.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KE XIAO can be reached on 571-272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 






/DEEPROSE SUBEDI/Primary Examiner, Art Unit 2627